

116 S848 IS: Digital Service Act of 2019
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 848IN THE SENATE OF THE UNITED STATESMarch 14, 2019Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish digital services in State and local governments, and for other purposes. 1.Short titleThis Act may be cited as the Digital Service Act of 2019.2.DefinitionsIn this Act—(1)the term Administrator means the Administrator of the United States Digital Service;(2)the term digital service grant means a grant under section 3(a);(3)the term digital service team means a team of technologists, designers, civil servants, and other relevant experts dedicated to modernizing the delivery of government services to the public through information technology;(4)the term eligible applicant means a State, Indian Tribe, or unit of local government that has received not more than 1 digital service grant;(5)the term Indian Tribe has the meaning given the term Indian tribe in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e));(6)the term State has the meaning given that term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251); and(7)the term unit of local government means a city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State.3.Digital service grants(a)In generalThe Administrator may make a grant to an eligible applicant to establish or support a digital service team.(b)ApplicationAn eligible applicant desiring a digital service grant shall submit an application at such time, in such manner, and containing such information as the Administrator may specify.(c)Initial grant preferenceAmong eligible applicants that have not previously received a digital service grant, the Administrator shall give preference to an eligible applicant if—(1)the chief executive officer of the eligible entity has publicly demonstrated a commitment to modernizing government technology and service delivery;(2)the eligible entity has officially designated an officer of the eligible entity to have responsibility for functions relating to the digital services of the eligible entity, such as a Chief Technology Officer, Chief Innovation Officer, or Chief Digital Services Officer, and such functions are recognized as distinct from management and operations of traditional information technology; or(3)the eligible entity demonstrates a rigorous commitment to digital delivery of government services in such manner as the Administrator determines appropriate.(d)Continuing grantsThe Administrator may make not more than 1 additional digital service grant to an eligible applicant that has previously received a digital service grant if the eligible applicant—(1)has a demonstrated record of successful digital delivery of government services, including through the use of the first digital service grant; and(2)articulates clearly the government service delivery projects the eligible applicant would carry out with the grant.(e)Grant periodThe Administrator shall award digital service grants for a period of 2 years.(f)Continuity of fundingTo the maximum extent practicable, the Administrator shall award digital service grants described in subsection (d) in a manner that ensures that there is not a break in funding between the initial digital service grant and the grant described in subsection (d).(g)Grant amountThe annual amount of a digital service grant shall be equal to the lesser of—(1)in dollars, the amount equal to the sum of—(A)the population served by the eligible applicant; and(B)200,000; or(2)$2,500,000.(h)Use of fundsNot less than 50 percent of the amount received under a digital service grant shall be used for salary and benefits of the members of the digital service team.(i)Matching requirementThe Federal share of an activity carried out using a digital service grant shall be not more than 80 percent.4.Reporting(a)By recipientsNot later than the end of the period of a digital service grant, the recipient of the digital service grant shall submit to the Administrator and make publicly available on the website of the recipient a brief report describing—(1)the skills and areas of expertise of the members of the digital service team established or supported using amounts made available under the grant;(2)projects undertaken using amounts made available under the grant, including a discussion of the impact of those projects;(3)lessons learned from implementing the projects described in paragraph (2);(4)the information technology projects the recipient intends to implement next; and(5)any other information determined appropriate by the Administrator.(b)To Congress and publicNot later than September 30, 2022, and every 2 years thereafter, the Administrator shall submit to Congress and make publicly available on the website of the United States Digital Service a report that summarizes—(1)the digital service grants applied for and made; and(2)the uses and impacts of digital service grants, based on the reports received under subsection (a).5.Authorization of appropriations(a)Amounts To carry out this ActThere are authorized to be appropriated to the Administrator to carry out this Act $15,000,000 for each of fiscal years 2020 through 2027.(b)Amounts To carry out the mission of the USDSIn addition to the amounts authorized to be appropriated under subsection (a), there are authorized to be appropriated to the Administrator to carry out the mission of the United States Digital Service $50,000,000 for each of fiscal years 2020 through 2027.(c)AvailabilityAmounts made available pursuant to subsections (a) and (b) shall remain available until expended.